

EXHIBIT 10(e) 
 
AMENDMENT NUMBER ONE
TO THE
AMENDED AND RESTATED TRUST AGREEMENT




In accordance with Section 14 of the trust agreement for the Amended and
Restated Trust Under Peoples Energy Corporation (the "Company") Directors
Deferred Compensation Plan, Directors Stock And Option Plan, Executive Deferred
Compensation Plan, and Supplemental Retirement Benefit Plan, effective March 1,
2004 (the "Trust Agreement"), the Company and The Northern Trust Company (the
"Trustee") hereby amend the Trust Agreement, effective July 24, 2006 as follows:



1.  
Section 1(f) of the Trust Agreement is hereby amended by deleting the first
sentence and replacing it with the following:

 
Upon a Change of Control (as defined herein), the Company shall, as soon as
possible, but in no event longer than 10 business days following the Change of
Control, make an irrevocable contribution to the Trust in an amount that is
sufficient to pay each Participant or Beneficiary the benefits to which such
Participant or Beneficiary would be entitled pursuant to the terms of the Plans
as of the date on which such Change of Control occurred, except to the extent
the Company receives a waiver from any Participant or Beneficiary waiving any
right to receive any portion of such Participant's or Beneficiary's benefits
from the Trust. Notwithstanding the foregoing, the Trustee shall have no duty to
determine whether such irrevocable contribution by the Company is in an amount
sufficient to pay such benefits or to enforce any contribution obligation of the
Company, or to determine whether a waiver has been obtained.
 
All provisions of the Trust Agreement not specifically mentioned in this
Amendment shall be considered modified to the extent necessary to be consistent
with the changes made in this Amendment.
 
IN WITNESS WHEREOF, the Company and the Trustee have caused this Amendment to be
executed and delivered as of the date first set forth above.
 
COMPANY:
 
 
TRUSTEE:
 
PEOPLES ENERGY CORPORATION
 
 
THE NORTHERN TRUST COMPANY
 
By: /s/ Douglas M. Ruschau
By: /s/ Neal Brailov
Its: Vice President & Treasurer
 
Its: Vice President